Citation Nr: 0511231	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  98-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for the residuals of a 
bone marrow transplant.

3.  Entitlement to restoration of a 10 percent rating for the 
residuals of a left knee injury, prior to November 1, 1998.

4.  Whether the evaluation for the residuals of a left knee 
injury was properly reduced from 10 percent to 
noncompensable, effective November 1, 1998.

5.  Entitlement to a compensable rating for the residuals of 
a left knee injury since November 1, 1998.

6.  Entitlement to a rating in excess of 10 percent for low 
back strain.

7.  Entitlement to a compensable rating for the residuals of 
a right knee injury.

8.  Entitlement to a compensable rating for the residuals of 
a right ankle injury.
9.  Entitlement to a compensable rating for hearing loss 
disability in the right ear.

10.  Entitlement to a compensable rating for urticaria.

11.  Entitlement to a compensable rating for the residuals of 
an autogenous bone harvest from the right anterior iliac 
crest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1977 to August 1981 and from June 
1986 to June 1989.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000 and July 2003.  Each time, the 
Board remanded the case for further development.  Following 
the requested development, the Department of Veterans Affairs 
(VA) Appeals Management Center (AMC) in Washington, D.C. 
confirmed and continued the denials of entitlement to service 
connection for rheumatoid arthritis and for the residuals of 
a bone marrow transplant.  The AMC also confirmed and 
continued the following ratings:  a rating in excess of 10 
percent for the residuals of a left knee injury, prior to 
November 1, 1998; a compensable rating for the residuals of a 
left knee injury since November 1, 1998; a rating in excess 
of 10 percent for low back strain; a compensable rating for 
the residuals of a right knee injury; a compensable rating 
for the residuals of a right ankle injury; a compensable 
rating for hearing loss disability in the right ear; a 
compensable rating for urticaria; and a compensable rating 
for the residuals of an autogenous bone harvest from the 
right anterior iliac crest.  Finally, the AMC determined that 
the VA had properly reduced the evaluation for the residuals 
of a left knee injury from 10 percent to noncompensable, 
effective November 1, 1998.  Thereafter, the case was 
returned to the Board for further appellate action.

When the veteran submitted his claim in January 1998, he was 
living in the jurisdiction of the RO in Columbia, South 
Carolina.  During the course of the appeal, he moved to the 
jurisdiction of the RO in Waco, Texas, and then to the 
jurisdiction of the Cleveland RO, where he now resides.

The issues of entitlement to increased ratings for 
lumbosacral strain, the residuals of an autogenous bone 
harvest from the right anterior iliac crest, and chronic 
urticaria are the subject of a remand at the end of this 
decision.


FINDINGS OF FACT

1.  Rheumatoid arthritis was first manifested several years 
after service and there is no competent evidence that it is 
in any way related thereto.

2.  The veteran fails to allege any specific error of fact or 
law with respect to the issue of entitlement to service 
connection for the residuals of a bone marrow transplant.  

3.  Prior to November 1, 1998, the residuals of a left knee 
injury, were manifested primarily by complaints of pain on 
motion and crepitus.  

4.  The veteran fails to allege any specific error of fact or 
law with respect to the issue of whether the evaluation for 
the residuals of a left knee injury was properly reduced from 
10 percent to noncompensable, effective November 1, 1998.

5.  Since November 1, 1998, the residuals of a left knee 
injury have required the use of an elastic or hinged brace 
and have been manifested by pain on motion and a range of 
motion from 0 to 120 degrees.

6.  The residuals of a right knee injury require the use of 
an elastic or hinged brace and have been manifested by pain 
on motion and a range of motion from 0 to 120 degrees.

7.  The residuals of a right ankle injury are manifested 
primarily by subjective complaints of pain.

8.  The veteran has level I hearing acuity in his service-
connected right ear and is not completely deaf in his non-
service-connected left ear.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for the dismissal the Substantive Appeal for 
the residuals of a bone marrow transplant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

3.  The criteria for the restoration of a 10 percent rating 
for the residuals of a left knee injury, prior to November 1, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 
4.45, 4.71a, Diagnostic Code (DC) 5257 (2004). 

4.  With respect to whether the evaluation for the residuals 
of a left knee injury was properly reduced from 10 percent to 
noncompensable, effective November 1, 1998, the criteria for 
the dismissal the Substantive Appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

5.  Since November 1, 1998, the criteria for a 10 percent 
rating for the residuals of a left knee injury have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a, DC 
5257 (2004). 

6.  The criteria for a 10 percent rating for the residuals of 
a right knee injury have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40-4.42, 4.45, 4.71a, DC 5257 (2004). 

7.  The criteria for a compensable rating for the residuals 
of a right ankle injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.31, 4.40-4.42, 4.45, 4.71a, DC 5271 (2004). 

8.  The criteria for a compensable rating for hearing loss 
disability in the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.85, 4.86, DC 6100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claims of 
entitlement to service connection for rheumatoid arthritis 
and a bone marrow transplant; entitlement to increased 
ratings for the residual of a left knee injury, the residuals 
of a right knee injury, a right ankle injury; and hearing 
loss disability in the right ear; and whether the evaluation 
for the residuals of a left knee injury was properly reduced 
from 10 percent to noncompensable, effective November 1, 
1998, .

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  The VCAA also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims  (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)(2004)).  

By virtue of information contained in a letter, dated in 
August 2003, the VA Appeals Management Center (AMC) informed 
the veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  

The AMC noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  The AMC also noted 
that in order to establish entitlement to an increased 
evaluation for a service-connected disability, the evidence 
had to show that such disability had gotten worse.  

The AMC informed the veteran that it would request relevant 
records held by Federal agencies, such as medical records 
from the military or VA hospitals or those held by the Social 
Security Administration.  The AMC also informed the veteran 
that it would make reasonable efforts help the veteran try to 
get other relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  The AMC then requested that the veteran inform it 
if there was an other evidence or information that he thought 
would support his claim.

The AMC told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
He was notified that if he wished the AMC to obtain medical 
records, he would have to authorize medical personnel to 
release such records by using VA Form 21-4142.  Such 
information included the name and address of the person, 
agency, or company who had the records; the time frame 
covered by the records; and, in the case, of medical records, 
the condition for which he was treated.  The VA stated that 
it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The AMC noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The AMC informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The AMC also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

In addition to the August 2003 letter, the veteran was 
provided with a Statement of the Case (SOC), issued in July 
1998; Supplemental Statements of the Case (SSOC's), issued in 
June 2003 and December 2004; and copies of the Board's 
remands, dated in August 2000 and July 2003.  They further 
notified the veteran and his representative of the evidence 
necessary to substantiate his claims of entitlement to 
service connection for rheumatoid arthritis and the residuals 
of a blood marrow transplant, as well as his claims of 
entitlement to increased ratings for his left and right 
knees, right ankle, and right ear hearing disability.  The 
SOC and the SSOC's also identified the evidence that had been 
received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's medical records from his 
second period of service (A computer printout, dated in 
October 1990, suggests that the veteran's claims folder has 
been rebuilt.  Unfortunately, the medical records associated 
with the veteran's first period of service have not been 
associated with the rebuilt folder.); reports of examinations 
performed by the VA in August 1989, March 1998, and February 
and April 2003; a May 2003 addendum to the VA examination 
performed in February 2003; and outpatient records reflecting 
the veteran's treatment from August 1995 to April 2002 at or 
through the VA medical facilities in Cincinnati, Ohio, 
Columbus, Ohio, Dayton, Ohio, Zanesville, Ohio, Columbia, 
South Carolina, Greenville, South Carolina, and El Paso 
Texas.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his appeal 
(see, e.g., VA Form 9, dated in July 1998); however, to date, 
he has declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support his 
claims of entitlement to service connection for rheumatoid 
arthritis and the residuals of a blood marrow transplant, as 
well as his claims of entitlement to increased ratings for 
his left and right knees, right ankle, and right ear hearing 
disability.  

As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims of entitlement to service connection for 
rheumatoid arthritis and the residuals of a blood marrow 
transplant, and of entitlement to increased ratings for his 
left and right knees, right ankle, and right ear hearing 
disability.  Therefore, the Board will proceed to the merits 
of those issues.  

II.  Service Connection

The veteran seeks entitlement to service connection for 
rheumatoid arthritis and for disability, claimed as a bone 
marrow transplant.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

A.  Rheumatoid Arthritis

During his service separation examination in April 1989, the 
veteran reported that in service in 1978, he had hurt his 
knees and back in a jeep accident.  Following a consultation 
in May 1989, it was noted that the veteran had bilateral knee 
and ankle pain, possibly degenerative joint disease due to 
trauma.  However, there were no complaints or clinical 
findings of rheumatoid arthritis in service.  

Rheumatoid arthritis was not clinically manifested until 
August 1997, more than eight years after the veteran's 
discharge from his second period of active duty.  Although 
that diagnosis was supported by laboratory findings, more 
recent evidence questions whether the veteran even has 
rheumatoid arthritis.  In fact, in an addendum to the 
February 2003 VA orthopedic examination, the examiner states 
specifically that the veteran does not have evidence of that 
disorder.  In any event, there is no competent evidence of a 
nexus between the claimed rheumatoid arthritis and any 
disorder in service.  

The only reports to the contrary come from the veteran.  As a 
layman, however, he is qualified to comment only on those 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As such, without more, his opinion 
cannot be considered competent evidence necessary to support 
a grant of service connection for rheumatoid arthritis.  
Absent such evidence, the claim must be denied.

B.  The Residuals of a Bone Marrow Transplant

In service in April 1988, the veteran underwent a bone graft 
in association with a dental procedure.  The bone was taken 
from the right anterior iliac crest.  By a rating action in 
January 1990, the RO in Columbia, South Carolina, granted the 
veteran entitlement to service connection for the residuals 
of the autogenous bone harvest from the right anterior iliac 
crest.  A noncompensable rating was assigned, effective June 
24, 1989.

In January 1998, the Columbia RO received the veteran's 
request for an examination to evaluate his bone marrow 
transplant.  Since January 1998, that request has been 
interpreted as a claim of entitlement to service connection 
for a bone marrow transplant.  By rating actions commencing 
in April 1998, the VA has denied that claim.  Although the 
veteran disagreed with that decision and perfected an appeal, 
he has offered no specific allegations of fact or law with 
respect to that issue.  Rather, the record suggests that he 
is confusing the autogenous bone harvest from the right 
anterior iliac crest with the claimed bone marrow transplant.  
Indeed, during VA outpatient treatment in March 2001 it was 
noted in his personal history that he had had a "bone marrow 
transplant" for dental implants.  Moreover, the evidence 
strongly suggests that the veteran is claiming a compensable 
rating for his service-connected residuals of the autogenous 
bone harvest from the right anterior iliac crest.  In fact, 
the VA has considered that issue in association with the 
current appeal.  In any event, since the veteran has offered 
no specific allegations of fact or law, the Board will 
dismiss the appeal of entitlement  to service connection for 
a bone marrow transplant.  38 U.S.C.A. § 7105.  

II.  The Increased Ratings

The veteran also seeks entitlement to increased rating for 
the following service-connected disabilities:  the right 
knee, the left knee, the right ankle, and hearing loss 
disability in the right ear.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A..  The Residuals of a Left Knee Injury

Knee impairment, manifested by recurrent subluxation or 
lateral instability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating is warranted for slight impairment.  A 20 percent 
rating is warranted for moderate impairment.  

Also potentially applicable in rating the veteran's knee 
disabilities are 38 C.F.R. §§ 4.71a, DC 5260 and 5261.  A 
noncompensable rating is warranted when flexion of the knee 
is limited to 60 degrees or when extension is limited to 5 
degrees.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees or when extension is limited to 10 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or when extension is limited to 15 
degrees.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 



1.  Prior to November 1, 1998

By a rating action in January 1990, the RO granted the 
veteran entitlement to service connection for the residuals 
of a left ankle injury.  The RO assigned a noncompensable 
rating effective June 24, 1998, the day following the 
veteran's separation from his secondary period of service.  

By a rating action in April 1998, the RO erroneously 
confirmed and continued a 10 percent rating (effective June 
24, 1989) for the service-connected residuals of a left knee 
injury.  The RO realized its mistake, and in a letter, dated 
May 27, 1998, it notified the veteran that it proposed to 
reduce that rating to noncompensable.  The RO notified the 
veteran that he had sixty (60) days to respond with 
additional evidence as to why the change should not be made.  
The RO stated that if it did not hear from the veteran, it 
would make its decision based on the evidence it already had.  
It also stated that any reduction would begin the first day 
of the third month following the notice of the final 
decision.

The RO received no additional evidence from the veteran and 
reviewed that on file.  As noted above, the only evidence on 
file did not meet or more nearly approximate the criteria for 
a compensable rating based on limitation of motion or 
instability or the factors noted in DeLuca.  Consequently, by 
a rating action in July 1998, the RO reduced the rating for 
the veteran's left knee disability to noncompensable.  In a 
letter, dated August 13, 1998, the RO informed the veteran 
that the reduction would become effective November 1, 1998.  
The veteran now seeks restoration of the 10 percent rating 
prior to November 1, 1998.  

The evidence shows that in service from March to May 1989, 
the veteran complained of bilateral knee pain, primarily 
related to a reported jeep accident during his first period 
of service.  In March 1989, he also reported injuring his 
left knee while cleaning a warehouse.  The various diagnoses 
were patello-femoral maladjustment and possible degenerative 
joint disease.  

Evidence on file prior to November 1, 1998, includes the 
veteran's service medical records, the reports of 
examinations performed by the VA in August 1989 and March 
1998, and records reflecting the veteran's treatment by the 
VA from March 1995 through November 1998.  Generally, there 
were no findings of impaired motion, instability, or 
recurrent subluxation, and the preponderance of the evidence 
showed no swelling, heat, deformity, or discoloration due to 
the veteran's service-connected left knee disability.  
However, the veteran did report pain on motion of the left 
knee, and in August 1989, crepitus on motion was identified.  
Such findings more nearly reflected the criteria for a 10 
percent rating; and therefore, that rating should be restored 
prior to November 1, 1998.  

In light of the foregoing, the Board finds moot the question 
of whether the evaluation for the residuals of a left knee 
injury was properly reduced from 10 percent to 
noncompensable, effective November 1, 1998.  As such, there 
are no specific allegations of fact or law which will have 
any force or effect on that issue.  Accordingly, the Board 
will dismiss that issue from the appeal.  38 U.S.C.A. § 7105.  

2.  Since November 1, 1998

Evidence on file, dated since November 1, 1998, shows that 
the veteran's left knee disability continues to be manifested 
primarily by pain on motion.  Although the evidence has 
consistently been negative for any findings of recurrent 
subluxation or lateral instability, the VA did issue the 
veteran elastic knee supports in July 1999 and hinged knee 
braces in October 1999.  Moreover, the most recent VA 
examination shows that the range of knee motion is from 0 to 
120 degrees, which is less than the expected range of knee 
motion of 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  Taken together such manifestations more nearly 
reflect the criteria for a 10 percent rating under 38 C.F.R. 
§ 4.71a, DC 5257.  Despite those manifestations, there 
continues to be no evidence of swelling, deformity, 
discoloration, and the record shows no weakness, atrophy, 
incoordination, flare-ups, sensory deficits, or impaired 
reflexes associated with the veteran's left knee disability.  
Indeed, the veteran's gait is normal, and there is no 
evidence that the veteran's left knee disability is 
productive of any more than slight impairment.  Accordingly, 
a 10 percent rating, and no more, is warranted for that 
disorder.

B.  The Residuals of a Right Knee Injury

As with the veteran's left knee disability, the veteran's 
right knee disability is manifested primarily by pain on 
motion.  Although the evidence has also been consistently 
negative for any findings of recurrent subluxation or lateral 
instability in the right knee, the VA did issue the veteran 
elastic knee supports in July 1999 and hinged knee braces in 
October 1999.  Moreover, the most recent VA examination shows 
that the range of knee motion is from 0 to 120 degrees, which 
is less than the normal range of knee motion of 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  As above, such 
manifestations more nearly reflect the criteria for a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5257.  Despite 
those manifestations, there continues to be no evidence of 
swelling, deformity, discoloration, and the record shows no 
weakness, atrophy, incoordination, flare-ups, sensory 
deficits, or impaired reflexes associated with the veteran's 
right knee disability.  Also as above, the veteran's gait is 
normal, and there is no evidence that the veteran's right 
knee disability is productive of any more than slight 
impairment.  Accordingly, a 10 percent rating, and no more, 
is warranted for that disorder.

C.  The Residuals of a Right Ankle Injury

Limitation of motion of the ankle is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, DC 5271.  A 10 
percent rating is warranted for moderate limitation of 
motion, while a 20 percent rating is warranted for marked 
limitation of motion.  Where, as here, the schedule does not 
provide a zero percent evaluation, such an evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The evidence, such as the recent VA treatment records and the 
reports of the March 1998 and February 2003 VA examinations, 
shows that the service-connected residuals of the veteran's 
right ankle injury are manifested primarily by complaints of 
pain.  However, there is no evidence of point tenderness or 
instability.  Moreover, the range of motion is reportedly 
full, with 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  Indeed, the 
veteran's gait is normal, and he does not require the use of 
any appliances as the result of his right ankle problems.  
Further, he does not demonstrate any associated weakness, 
atrophy, swelling, discoloration, warmth, deformity, sensory 
deficits, or impaired reflexes associated with his service-
connected right ankle disorder.  Finally, there is no 
competent evidence that such disorder is productive of 
moderate impairment or worse.  As such, he does not meet or 
more nearly approximate the criteria for a compensable rating 
for his service-connected right ankle disorder.  

D.  Hearing Loss Disability in the Right Ear

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1000, 2000, 3000, and 4000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish 
eleven levels of auditory acuity, from Level I for lesser 
degrees of hearing impairment through Level XI for greater 
degrees of hearing impairment.  A level of auditory acuity is 
determined for each ear, and then those levels are combined 
to give an overall level of hearing impairment.  38 C.F.R. 
§ 4.85. 

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. 
§§ 3.383, 4.84a, DC 6070 (2004).  This interpretation of the 
rating schedule applicable to unilateral impairment of visual 
acuity corresponds to the interpretation of the rating 
schedule for unilateral hearing loss.  38 C.F.R. § 4.85(f); 
Boyer v. West, 11 Vet. App. 477, 479-80 (1998); VAOPGCPREC 
32-97.

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
impairment.  See 64 Fed. Reg. 25202, 25208 (May 11, 1999).  
In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

The foregoing notwithstanding, the applicable regulations do 
not contain any substantive changes that affect this 
particular case.  Rather, they add certain provisions that 
were already the practice of VA.  The frequencies used for 
the evaluation of hearing loss disability, the percentage of 
speech discrimination used for the evaluation of hearing loss 
disability, and the tables used to determine the level of 
hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed. 

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflected the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the frequencies of 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or greater.  The second was 
where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz and below, and 70 decibels or more 
at 2000 Hertz.  See 64 FR 25202. 25209, May 11, 1999.  This 
case does not fit either of these situations. 

A review of the record discloses that the veteran is not 
totally deaf in his non-service-connected left ear.  
Therefore, a numeric designation of I is assigned for that 
ear.  In his service-connected right ear, an audiologic 
evaluation performed in March 1998, revealed that he had 100 
percent speech recognition.  That evaluation also showed that 
except for a finding of 65 decibels at 4000 hertz, his 
puretone threshold levels in the right ear were less than 55 
decibels in all of the applicable frequencies.  Indeed, his 
puretone threshold average in the right ear was 24 decibels, 
after rounding.  

Whether based on a combination of puretone threshold averages 
and speech discrimination scores, or solely on pure tone 
threshold averages, the numeric designation associated with 
the veteran's right ear hearing disability is no worse than I 
under 38 C.F.R. § 4.85, Table VI or VIA.  When combined with 
the numeric designation of I for the veteran's non-service-
connected left ear, the overall level of hearing impairment 
is commensurate with the noncompensable rating currently in 
effect under 38 C.F.R. § 4.85, Table VII.  Thus, a schedular 
compensable rating for the veteran's service-connected right 
ear hearing disability is not warranted.

E.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected residuals of left and right knee 
injuries, residuals of a right ankle injury, and right ear 
hearing disability.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
any of those disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  
Rather, the record shows that the manifestations of those 
disabilities are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

The issue entitlement to service connection for the residuals 
of a bone marrow transplant is dismissed.

Entitlement to restoration of a 10 percent rating for the 
residuals of a left knee injury, prior to November 1, 1998, 
is granted.

The issue of whether the evaluation for the residuals of a 
left knee injury was properly reduced from 10 percent to 
noncompensable, effective November 1, 1998, is dismissed.

Entitlement to a 10 percent compensable rating for the 
residuals of a left knee injury since November 1, 1998, is 
granted.

Entitlement to a 10 percent rating for the residuals of a 
right knee injury is granted.

Entitlement to a compensable rating for the residuals of a 
right ankle injury is denied.

Entitlement to a compensable rating for hearing loss 
disability in the right ear is denied.

REMAND

The veteran also seeks entitlement to compensable ratings for 
his service-connected lumbosacral strain.  

At the outset of the veteran's claim, his service-connected 
low back strain was rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5295 (1997).  During the pendency of the appeal, 
the rating schedule was revised with respect to that 
disorder.  68 Fed. Reg. 51454-51456 (August 27, 2003).  That 
change became effective September 26, 2003.  

Under the revised regulations, the veteran's low back strain 
is rated in accordance with a general rating formula.  
38 C.F.R. § 4.71, DC 5237.  As noted above, in such 
situations, the VA must determine which version of the 
regulation is applicable.  Kuzma.

Finally, the veteran seeks compensable ratings for his 
service-connected urticaria and for the residuals of the 
autogenous bone harvest from the right anterior iliac crest.  

In its August 2000 remand, the Board directed that the be 
scheduled for a dermatologic examination to assess the nature 
and extent of those disorders.  In so doing, the examiner was 
to clearly describe the associated manifestations.  

In its July 2003 remand, the Board noted that during the 
pendancy of the veteran's appeal, the VA had issued new 
criteria for rating skin disabilities.  67 Fed. Reg. 49,590-
49,599 (July 31, 2002) (codified as amended at 38 C.F.R. 
§ 4.118, DC's 7800 - 7833 (2004)).  Those criteria had become 
effective August 30, 2002.  Accordingly, the Board directed 
that when rating the veteran's urticaria and residuals of an 
autogenous bone harvest from the right anterior iliac crest, 
the RO consider the old and the new criteria and apply that 
which was most favorable to the veteran.  

In April 2003, the veteran underwent a VA dermatologic 
examination.  Although the examiner noted an urticarial rash 
at the anterior chest wall and upper extremities, he did not 
report the size of the area covered by the rash, nor did he 
report any manifestations, such as whether or not it itched 
or was painful and tender on objective demonstration; whether 
it was productive of exfoliation or exudation; or whether it 
was productive of any disfigurement.

In December 2004, the RO confirmed and continued the 
veteran's noncompensable ratings for his service-connected 
urticaria and residuals of an autogenous bone harvest from 
the right anterior iliac crest.  There is no evidence, 
however, that those disabilities were considered under the 
old and new regulations.  Such action suggests noncompliance 
with the directives in the Board's remand.  See Stegall v 
West, 11 Vet. App. 268 (1998).

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for diabetes mellitus, eye disability, 
heart disease, and hypertension.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
extent of his service-connected low back 
strain.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

The examiner must state whether each of 
the following is associated with the 
veteran low back strain:  



a.  Characteristic pain on motion.  

b.  Muscle spasm on extreme forward 
bending, loss of lateral spine 
motion, unilateral, in the standing 
position.  

c.  Severe impairment manifested by 
listing of the whole spine to 
opposite side, positive Goldthwait's 
sign, marked limitation of forward 
bending in standing position, loss 
of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some 
of the above with abnormal mobility 
on forced motion.  

d.  Forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 
85 degrees; or, a combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height.  

Round each range of motion 
measurement to the nearest five 
degrees.

Note, for VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and 
left and right lateral rotation are 
zero to 30 degrees.  The combined 
range of motion refers to the sum of 
the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right 
rotation.  The normal combined range 
of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal 
ranges of motion for each component 
of spinal motion provided in this 
note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note also that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire 
thoracolumbar spine is fixed in 
flexion or extension, and the 
ankylosis results in one or more of 
the following: difficulty walking 
because of a limited line of vision; 
breathing limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; or neurologic 
symptoms due to nerve root 
stretching.  Fixation of a spinal 
segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

e.  Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 
60 degrees; or, the combined range 
of motion of the thoracolumbar spine 
not greater than 120 degrees; or, 
muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis

f.  Forward flexion of the 
thoracolumbar spine is accomplished 
to 30 degrees or less; or, there is 
favorable ankylosis of the entire 
thoracolumbar spine.

g.  Unfavorable ankylosis of the 
entire thoracolumbar spine.

h.  Objective neurologic 
abnormalities associated with the 
veteran's low back strain, 
including, but not limited to, bowel 
or bladder impairment.

i.  In addition, to the degrees of 
limitation of motion, state whether 
such limitation is considered 
slight, moderate, or severe.

j.  State whether because of age, 
body habitus, neurologic disease, or 
other factors not the result of 
disease or injury of the spine, the 
range of motion of the spine should 
be considered normal for the 
veteran, even though it does not 
conform to the normal range of 
motion.  

2.  Schedule the veteran for a 
dermatologic examination to determine the 
extent of his service-connected urticaria 
and residuals of an autogenous bone 
harvest from the right anterior iliac 
crest.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

With respect to the veteran's urticaria, 
the examiner must state whether each of 
the following is associated with that 
disorder:
a.  Slight, if any, exfoliation, 
exudation, or itching, if on a 
nonexposed surface or small area.  

b.  Exfoliation, exudation, or 
itching, involving an exposed 
surface or extensive area.  

c.  Constant exudation or itching, 
extensive lesions or marked 
disfigurement.  

d.  Ulceration or extensive 
exfoliation or crusting, and 
systemic or nervous manifestations.  

e.  Whether the urticaria is 
exceptionally repugnant.  

f.  Less than 5 percent of the 
entire body or less than 50 percent 
of exposed areas are affected, and; 
no more than topical therapy was 
required during the previous 12-
month period.  

g.  At least 5 percent, but less 
than 20 percent, of the entire body, 
or at least 5 percent, but less than 
20 percent, of exposed areas 
affected, or; intermittent systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required for a total duration of 
less than six weeks during the 
previous 12-month period.  

h.  20 to 40 percent of the entire 
body or 20 to 40 percent of the 
exposed areas affected, or; systemic 
therapy, such as corticosteroids or 
other immunosuppressive drugs is 
required for a total duration of six 
weeks or more, but not constantly, 
during the previous 12-month period.  

i.  More than 40 percent of the 
entire body or more than 40 percent 
of the exposed areas affected, or; 
when constant or near-constant 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs were 
required during the past 12-month 
period.  


With respect to the veteran's residuals 
of an autogenous bone harvest from the 
right anterior iliac crest, the examiner 
must state whether each is associated 
with that disorder:  

a.  The scar is superficial and 
poorly nourished with repeated 
ulceration.  

b.  The scar is superficial and 
painful and tender on objective 
demonstration.  

c.  The scar causes limitation of 
motion of the affected part.  

d.  The scar is superficial and does 
not cause limited motion, provided 
that it covers an area or areas of 
144 square inches (929 sq. cm.) or 
greater.  

Note that a superficial scar is one 
not associated with underlying soft 
tissue damage.  

e.  The scar is superficial and 
unstable.  

Note that an unstable scar is one 
where, for any reason, there is 
frequent loss of covering of skin 
over the scar.  

The rationale for all opinions must be 
set forth in writing.

3.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement to 
compensable ratings for urticaria and 
residuals of an autogenous bone harvest 
from the right anterior iliac crest.  In 
so doing, consider the changes made 
during the appeal with respect to the 
regulations applicable to rating 
disabilities of the spine and 
disabilities of the skin.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


